The disclosure is objected to because of the following informalities:  On page 4, line 8, “the”, last occurrence, should be capitalized; on line 11, “battery” is misspelled; and line 12 should end with a period.  On page 5, line 10, “patient’s” is misspelled.  On page 8, line 14, “battery” is misspelled.  On page 12, line 18, “complementary” is misspelled.  On page 13, line 5 lacks proper grammatical syntax; on line 21, “Tensioner” should not be capitalized.  On page 14, line 23, “complement” is misspelled.  On page 15, line 18 lacks proper syntax, and line 21 should end with a period.  On page 16, line 1, “upper frame portion 2a” should apparently be replaced with --lower frame portion 2b--; on line 9, “705” is not believed to be present in the drawings.  Other errors were noted; appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claims 16-18, line 1 of each, “The non-transitory computer-readable medium” lack proper antecedent bases.  In claim 19, line 1, “The method” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Summit et al., US 2015/0328016 A1, which discloses a method and system for designing and manufacturing a prosthetic limb (paragraphs 0012, 0058-0059, 0076) by obtaining a three-dimensional model representing a limb of a patient (abstract; paragraphs 0014+), determining criteria for a prosthetic limb from the model (paragraphs 0015, 0020-0021), generating object data for prosthetic limb elements according to the criteria (paragraphs 0079, 0094, 0128+), and fabricating an object according to the data (paragraphs 0097+, 0129+).  Regarding claims 2-6 and 16-18, a plurality of outer frame portions at least partially encasing an inner socket portion is discussed in paragraphs 0024, 0077-0078, 0098+, 0124+.  Regarding claims 8-10 and 20, the method determines optimal positions for components relative to other components based on limb dimensions (paragraphs 0027, 0069, 0076-0077, 0109+, 0117+).  Regarding claim 11, the object data also defines opening portions for respective components (paragraphs 0023, 0088+, 0100).  Regarding claim 12, the object data may additionally determine planar models of elements (paragraphs 0129, 0132).  Regarding claim 14, fused deposition modeling fabricates elements of the object (paragraphs 0028, 0131, 0146).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Summit et al., US 2015/0328016 A1.  A swappable cover or cosmesis, well-known in the art at the effective filing date of the present invention, would have been obvious from paragraph 0140 in order to improve the aesthetics of the device.
:
WO 2017/136405 A1:			abstract; Figures 1, 2, and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774